NO. 07-10-0251-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                             OCTOBER 4, 2010
                                            ______________________________
 
                                                       JULIE
MARIE ST. CLAIR, 
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
Appellee
                                         _________________________________
 
                       FROM THE 181ST DISTRICT COURT OF POTTER
COUNTY;
 
NO. 58,965-B; HON. JOHN BOARD.,
PRESIDING
_______________________________
 
Abatement and Remand
_______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Pending
before us is a joint motion to abate the appeal and remand the matter back to
the trial court so that findings of fact and conclusions of law can be filed.  The record reflects that
appellant, timely, filed a request for findings of fact and conclusions of
law.  However, none were ever filed.  In State v. Cullen, 195 S.W.3d 696,
699 (Tex. Crim. App. 2006), the Court of Criminal Appeals held that, "[u]pon the request of the losing party on a motion to suppress
evidence, the trial court shall state its essential findings."  In Cullen, the Court explained that,
the trial court's refusal to state its findings and conclusions prevented the
court of appeals from a meaningful review of the decision to grant or deny the
motion to suppress.  Id. at 698.
Accordingly,
we abate the appeal and remand the matter back to the trial court. 
See Tex. R. App. P. 44.4.  We
further direct the Honorable John Board, judge of the 181st Judicial District
Court, Potter County, Texas, to execute findings of fact and conclusions of law
in this cause as required by State v.
Cullen, supra.  We also direct him to
execute his findings and conclusions and file them with the clerk of this
court, via a supplemental clerk's record, on or before November 3, 2010.  Upon the filing of the supplemental clerk's
record containing the findings and conclusions, the appeal will be reinstated.
It is so ordered.
Per Curiam